DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 5 and 19, it is unclear what scope of elastomeric materials are included within the recitation “or other similar elastomeric materials”. There does not appear to be any standard set forth under which it could be determined which elastomers are “similar” to those recited in claims 5 and 19, and which are not “similar”.

Regarding claims 7 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimakage et al. (US 2006/0178485).
In regard to claims 1 and 3, Shimakage et al. teach a tubing (embodiments where the “medical shaped article” discussed in paragraphs 0176-0183 is a medical tube or catheter, paragraph 0177) comprising an inner layer, an outer layer concentrically disposed about and surrounding the inner layer, and an intermediate layer interposed between the inner and outer layers, where the intermediate layer comprises a light protection additive included therein (paragraph 0180, for example, three-layer embodiment where the intermediate layer comprises an ultraviolet absorber). In further regard to claim 3, the concentration of the ultraviolet absorber is predetermined simply because a certain amount of ultraviolet absorber is included in the intermediate layer to form the final product; whatever amount that is added is the predetermined amount.
	
In regard to claim 2, the embodiment where one resin is co-extruded to form the multi-layer disclosed in paragraphs 0180 and 0181 reads on the claimed embodiment where the same base resin material is the base resin of each of the inner, outer and intermediate layers. Paragraph 0155 also discloses that the base resin of the base layer and the surface layer/s may be of the same base resin material (lines 20-25 of paragraph 0155).

In regard to claim 5, Shimakage et al. teach that polyvinyl chloride (paragraph 0089), styrenic block copolymer (see, for example, abstract and paragraphs 0151, 0194 and 0198), polyolefin (paragraphs 0089 and 0090), polyester (paragraph 0089), polyether (paragraph 0089), a blend of EPDM and PP (PP is polypropylene) (paragraphs 0089 and 0090) are suitable materials for the base resin material.

In regard to claims 6 and 15, Shimakage et al. teach that the intermediate layer may comprise a colorant (end of paragraph 0180 and paragraph 0173). Examiner interprets the recitations “which appear yellow, amber or brown in color” (line 2 of claim 6) and “which cause the intermediate layer to appear yellow, amber or brown in color” (lines 2-3 of claim 15) to apply only to the “mixture of colorants” (line 2 of claims 6 and 15). 

In regard to claim 8, Shimakage et al. teach that the inner layer and the outer layer are coextruded in direct contact with the intermediate layer along a length of the tubing (paragraphs 0179-0181; three-layer inner/intermediate/outer layer embodiment).

In regard to claim 10, Shimakage et al. teach that the intermediate layer has a thickness that is greater than the thickness of at least one of the inner or outer layers (see, for example, Fig. 2 and 3).

In regard to independent claims 13 and 14, Shimakage et al. teach the tubing as discussed above in regard to claim 1 (“medical shaped article” discussed in paragraphs 0176-0183 is a medical tube or catheter, paragraph 0177). As stated above, paragraph 0180, for example, discloses a three-layer embodiment (inner / intermediate / outer ) where the intermediate layer comprises an ultraviolet absorber. Paragraphs 0180 and 0181 disclose that the tubing may be formed via coextrusion. The concentration of the ultraviolet absorber is predetermined simply because a certain amount of ultraviolet absorber is included in the intermediate layer in the process of forming the final product; whatever amount that is added is the predetermined amount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2006/0178485) in view of Matsushita et al. (US 2002/0010386).
Shimakage et al. teach the tubing as discussed above in regard to claims 2 and 1.
Shimakage et al. teach that the base resin material may comprise polyvinyl chloride (paragraph 0089) as the thermoplastic polymer (b) of the blend of the hydrogenated diene-based copolymer (a) and the thermoplastic polymer (b) (paragraph 0039). Shimakage et al. teach that each of the layers of the laminate may include standard additives to thermoplastics such as plasticizer (paragraphs 0141, 0157 and 0173).
While Shimakage et al. do not teach a specific embodiment where each of the layers are formed from the same base material (as is required in Applicant’s claim 2), Matsushita et al. teach a medical tubing having a cover having inner, intermediate and outer layers, where the outer layer has a higher hardness than the any of the intermediate and inner layers (see, for example, paragraphs 0024, 0025, 0032, 0077 and 0090 [paragraphs 0024, 0025 and 0090 specifically teach that the hardness of the outer layer is higher than that of the inner layer]). While Matsushita et al. teach that the polymeric materials of the different layers of the cover may be different (see throughout reference), Matsushita et al. also teach that the polymeric material of the different layers of the cover may be the same, and that the variation in properties amongst the layers of the cover is achieved by variation of the content of plasticizer amongst the layers (paragraph 0332 [paragraph 0077 identifies hardness as one of the properties that may be varied amongst layers]). Since Matsushita et al. establish that it is known to form multilayer medical tubes of the same base material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the medical tube of Shimakage et al. such that it has the same base material, such as polyvinyl chloride [paragraph 0039] or the blend of the hydrogenated diene-based copolymer (a) and the thermoplastic polymer (b) such as polyvinyl chloride, and to have included plasticizer in the polyvinyl chloride, since plasticizer is a well known additive for thermoplastic materials used in medical tubes, as taught by Shimakage et al. and Matsushita et al.

Claims 7, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2006/0178485).
In regard to claims 7 and 16, Shimakage et al. teach the tubing as discussed above in regard to claims 6, 2 and 1 (in regard to claim 7) and in regard to claims 15 and 13 (in regard to claim 16).
Shimakage et al. teach that pigments may be used as the colorant taught at the end of paragraph 0180 and paragraph 0173, and teach pigments elsewhere in the reference, including in paragraphs 0159 and 0093. Pigments are known to generally be inorganic colorants (inorganic pigments), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a pigment of a desired color in the intermediate layer of the tubing of Shimakage et al. in order to color the tubing any color that would be desirable or necessary in the particular circumstances in the particular intended use of the tubing.
Additionally, Shimakage et al. teach titanium oxide in a list of suitable additives, just prior to “pigments” (paragraph 0093). Titanium oxide is a very well known white inorganic pigment. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a titanium oxide pigment in the intermediate layer of the tubing of Shimakage et al. in order to color the tubing white in situations when a white tubing would be desirable or necessary in the particular circumstances in the particular intended use of the tubing.

In regard to claims 9 and 17, Shimakage et al. teach the tubing as discussed above in regard to claim 1 and the method of forming the tubing as discussed above in regard to claim 13.
Shimakage et al. teach that the thickness ratios of the base material layer and surface layer of the multilayered laminate of the present invention can be appropriately selected depending upon the properties required for the laminate and the application thereof, and that the proportions are preferably base material layer/surface layer=1/1 to 20/1, more preferably base material layer/surface layer=1/1 to 8/1 (paragraph 0166). Although Shimakage et al. indicate that it is preferable that the intermediate layer not be less thick than the outer or inner layer as indicated by the lower preferred ratio in the disclosed preferred ranges of 1/1 (where the ratio is expressed as “thickness of intermediate layer: thickness of outer/inner layer), since Shimakage et al. teach that the thickness ratios of the base material layer and surface layer of the multilayered laminate of the present invention can be appropriately selected depending upon the properties required for the laminate and the application thereof, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the three-layer laminate of the medical tube of Shimakage et al. discussed above in regard to claims 1 and 13 such that the intermediate layer is less thick than the outer or inner layer, in situations where it would be desirable to do so such as in situations where the material conservation is important for economic reasons or in order to attain increased flexibility of the tube with less material for the intermediate layer.

In regard to claim 18, Shimakage et al. teach that the thickness of the multilayer laminate is from 10 micron to 20 mm (paragraph 0166). While Shimakage et al. do not specify any thickness value, range or maximum for solely the intermediate layer, since Shimakage et al. teach that the thickness of the multilayer laminate is from 10 micron to 20 mm (paragraph 0166), one of ordinary skill in the art would have recognized that a thickness range of less than 0.8 mm falls well within the teaching of the overall thickness range of the tube, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the three-layer laminate of the medical tube of Shimakage et al. discussed above in regard to claim 13 such that the intermediate layer is has a thickness that reasonably falls within the teaching of Shimakage et al. of the tube having an overall thickness of from 10 micron to 20 mm (paragraph 0166), such as 10 micron to less than 8 mm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2006/0178485) in view of Sudo (USPN 6,007,520).
Shimakage et al. teach the tubing as discussed above in regard to claim 1, including the three-layer embodiment where the intermediate layer comprises an ultraviolet absorber (paragraph 0180). While Shimakage et al. do not specify the ultraviolet absorber, Sudo teaches a medical item such as a catheter or tubing (col. 3, lines 32-40), where the medical item such as a catheter or tubing includes an ultraviolet absorber to protect the content/solution inside the medical item from deterioration from ultraviolet light, where benzotriazoles, benzophenones and triazines are all disclosed as suitable molecules as the ultraviolet absorber (col. 10, lines 18-33). Since Sudo discloses the benzotriazoles, benzophenones and triazines listed in col. 10, lines 18-33 as suitable ultraviolet light absorbers, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the benzotriazoles, benzophenones and triazines listed in col. 10, lines 18-33 as the ultraviolet light absorber in the intermediate layer of the three-layer embodiment where the intermediate layer comprises an ultraviolet absorber of Shimakage et al.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2006/0178485) in view of Becker et al. (USPN 4,469,483).
Shimakage et al. teach the tubing such as a catheter as discussed above in regard to claim 1 (in regard to claim 12) and in regard to claim 13 (in regard to claim 20).
Shimakage et al. do not explicitly teach that the tubing such as a catheter has a stripe identifier or a radiopaque material.
Becker et al., however, disclose a coextruded catheter having a radiopaque stripe identifier of radiopaque material coextruded along with the remainder of the catheter layer (see, for example, col. 3, lines 25-61), and Becker et al. establish that it is well known to include a radiopaque stripe identifier of radiopaque material in a catheter for improvement in visual identification of the catheter and for identification of the location of the catheter in an x ray (see, for example, col. 1, lines 1-19 and col. 3, lines 25-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a radiopaque stripe identifier of radiopaque material in the catheter / medical tube of Shimakage et al. for improvement in visual identification of the catheter / tube and for identification of the location of the catheter / tube in an x ray, as taught by Becker et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788